Citation Nr: 1612763	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-24 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as PTSD.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979 and August 1990 to June 1991. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through April 2010, the Veteran has been diagnosed with depression, anxiety, adjustment disorder and PTSD.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for hypertension, muscle weakness, thyroid condition, and kidney failure have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2015 BVA Hearing Transcript; August 2015 Informal Hearing Presentation; November 2015 VA 21-526 (claim for renal failure secondary to hypertension).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

The Veteran seeks entitlement to service connection for an acquired psychiatric disability and TDIU as a result of service.  

The Board finds that the evidence of record is insufficient to substantiate a claim of service connection.  The Board notes that the Veteran was initially treated in November 2007 at the West Palm VA Medical Center (VAMC) for anxiety and depression related to her health problems.  The Veteran reported that her health deteriorated after she returned from Desert Storm and experienced pain throughout her body in her muscles and joints.  The Veteran also reported a history of obsessive-compulsive characteristics.  The Veteran was diagnosed with anxiety disorder, depressive disorder, and dyssomnia.  The clinician provided that the Veteran does not meet the criteria for panic disorder.  The clinician opined, "Given that she suffers from several medical problem which could cause symptoms that mimic symptoms associated with anxiety, at this point it is difficult to determine to what extent her symptoms are related to underlying fears and to what extent they may in fact be influenced by her underlying health issues."  An April 2010 mental health note revealed that the Veteran continued to experience depressed mood and anxiety.  The Veteran reported that she was diagnosed with kidney problems and underwent dialysis in December.  The Veteran was diagnosed with depressive disorder.  The Veteran continued treatment for depression through April 2011.  

To date, The Veteran has not been afforded a VA examination and opinion to determine whether an acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of her claimed acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the July 2015 Board hearing, the Veteran referenced VA treatment records beginning in 2000 that are not associated with the claims file.  On remand, VCAA notice and efforts should be made to obtain records of any relevant VA treatment and non-VA treatment that are not associated with the claims file, in order to ensure that her claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, given that the matter of entitlement to service connection for an acquired psychiatric disability will have a substantial effect on the merits of her claim for a TDIU, the claim for a TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Should the Veteran's service connection claim be granted, it is possible that her disability evaluations may meet the threshold criteria set forth in 38 C.F.R. 

§ 4.16(a).  Accordingly, the Board must defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the Veteran's claim for service connection as set forth above.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and her representative notifying them of the information and evidence necessary to substantiate a claim for an acquired psychiatric disability, to include PTSD.

The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records not already on file, from either private or VA facilities, which pertain to her psychiatric treatment.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.

All efforts to obtain this evidence must be documented in the claims folder.  If the AOJ/AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159(e) (1) (2015).

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder, to include PTSD.

The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be should be accomplished, and all clinical findings should be reported in detail.

A)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the psychological findings of record.

B)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressor(s).  
 
C)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, her active military service.  In offering any opinion, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychiatric symptoms she has experienced since service. 

The examiner should consider all of the evidence of record, including the Veteran's lay statements, treatment records from the West Palm Beach VAMC dated through April 2011.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion

3.  The AOJ/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




